Citation Nr: 1508101	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-24 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for numbness of the left upper extremity, to include as secondary to a cervical spine disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for numbness of the right upper extremity, to include as secondary to cervical spine disability.

3.  Entitlement to an increased disability rating for service-connected otitis externa with dizziness and loss of balance, currently assigned a noncompensable evaluation.  

4.  Entitlement to a higher evaluation for posttraumatic stress disorder (PTSD), currently assigned a 50 percent evaluation.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to May 1970 and from October 1974 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvannia.  Jurisdication was subsequently returned to the Atlanta, RO.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In January 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The issue of numbness of the face has been raised by the record during the January 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU due to his service-connected disabilities during the January 2015 hearing.  The Veteran testified that was not gainfully employed due to the unpredictable nature of his dizziness and his concern about hurting himself or others when he would fall.  Therefore, the issue of entitlement to TDIU is before the Board.  

The most recent Appointment of Veterans Service Organization as Claimant's Representative, Form 21-22, indicates that the Veteran is currently represented by Veterans of Foreign Wars of the United States (VFW).  Although the transcript indicates that the Georgia Department of Veterans Affairs (GDAV) represented the Veteran, this was incorrect.  The representative who assisted the Veteran at the hearing is a representative for the GDVA as well as VFW, therefore, the representative was authorized to represent the Veteran at the hearing as a representative from VFW.

The issues of entitlement to service connection for numbness of the left and right upper extremities on the merits, a higher evaluation for posttraumatic stress disorder, a higher evaluation for otitis externa, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for a numbness of the right extremity was last denied in an October 1997 decision of the RO.

2. The Veteran's initial claim of service connection for a numbness of the left extremity was last denied in an October 1997 decision of the RO.

3.  The evidence received since the October 1997 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for numbness of the upper extremities.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for numbness of the right upper extremity.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2014).

2.  New and material evidence has been received to reopen the claim of service connection for numbness of the left upper extremity.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the issue of entitlement to service connection for numbness of the upper extremities is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue.    

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209   (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Board will discuss both issue of right and left upper extremity numbness together as the evidence overlaps each other.
In October 1997, the Veteran's claim for service connection for numbness of the extremities was denied by the RO.  Notice of this decision was mailed the same month.  The Veteran did not file a notice of disagreement with this decision.  Instead, the Veteran filed a new claim for service connection for his upper extremity numbness (polyneuropathy) in June 2007.  Therefore, the October 1997 RO decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim because there was no evidence of a current disability.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after October 1997] evidence bears directly and substantially upon these matters. 

Since October 1997, a February 2010 VA examiner noted a current diagnosis of mild-moderate focal neuropathy of the bilateral median nerves at the carpal tunnel region and a mild focal neuropathy of the left ulnar nerve at the elbow.  A March 2010 VA treatment record notes that an EMG study found carpal tunnel syndrome in both hands and a pinched nerve in the elbow.  Also, in a November 2014 treatment record from the Martin Army Hospital, the Veteran was diagnosed with polyneuropathy postherpetic after reporting numbness on his right side.  All of this evidence suggests that there are several possible diagnoses showing a current diagnosis for the numbness in his upper extremities during the appeal period.  The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence.  

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claims for upper extremity numbness, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2014).  Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 


ORDER

As new and material evidence has been received to reopen the claim of service connection for numbness of the right upper extremity, the appeal to this extent is granted.

As new and material evidence has been received to reopen the claim of service connection for numbness of the left upper extremity, the appeal to this extent is granted.


REMAND

PTSD

The RO granted service connection for PTSD and assigned a 50 percent disability rating in an August 2013 decision.  The Veteran filed a notice of disagreement with this decision in July 2014 with respect to the rating assigned.  A statement of the case has not yet been issued in response to the notice of disagreement with the initial grant of service connection for PTSD.  This issue must be remanded for the issuance of such a statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.9(c) (2014), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Otitis externa with dizzy spells

During the January 2015 Board hearing, the Veteran testified he was unable to be gainful employment due to his dizzy spell.  His testimony suggests that his dizzy spell may have worsened since his last VA examination was conducted in February 2010.  As the Veteran's dizziness may have worsened since his last VA examination, the Board finds that the Veteran should be afforded a new VA examination to determine if his service-connected disability had worsened in severity.  

Numbness in upper extremities

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  As noted above, a February 2010 VA examiner noted a current diagnosis of mild-moderate focal neuropathy of the bilateral median nerves at the carpal tunnel region and a mild focal neuropathy of the left ulnar nerve at the elbow.  A March 2010 VA treatment record notes that an EMG study found carpal tunnel syndrome in both hands and a pinched nerve in the elbow.  Also, in a November 2014 treatment record from the Martin Army Hospital, the Veteran was diagnosed with polyneuropathy postherpetic after reporting numbness on his right side.  All of this evidence suggests that there are several possible diagnoses showing a current diagnosis for the numbness in his upper extremities during the appeal period.  During service, the evidence shows treatment for numbness in May 1990, July 1996, and August 1996 suggesting and in-service disease.  The Veteran claims that his current numbness in his upper extremity is due to his military service.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion.  See 38 C.F.R. § 3.159(c).

TDIU

As the Veteran has alleged that he is not gainfully employed due to his service-connected disabilities, development of TDIU should be conducted.

Records

In February 2015, the Veteran again requested that records from Martin Army Hospital be obtained.  Several records from the Martin Army Hospital have been obtained and associated with the claims file; however, the Veteran appears to seek regular treatment from this facility and there may be recent records for the claimed disabilities that have not been obtained.  Therefore, all recent records from Martin Army Hospital should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Request treatment records from Martin Army Community Hospital from January 2012.

2.  Contact the Veteran and request that he properly complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  As part of the request, provide him fully compliant notice as required under applicable laws, regulations, and legal precedents with regard to claims for TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

3.  Schedule the Veteran for a VA ear disease examination to determine the severity of his disability due to chronic otitis externa and dizzy spells.  The claims file and a copy of this remand must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination. The examiner is directed to conduct all necessary testing and report all findings in detail.  The examiner should also describe any symptoms associated with chronic otitis externa.

If the examiner finds that the Veteran's reported dizziness is caused by another diagnosis and not otitis externa, the examiner should explain this opinion.

4.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed numbness of his right and left upper extremities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present diagnoses related to numbness in the upper extremities.  With respect to any currently present numbness disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service or was either caused or aggravated to the Veteran's service-connected cervical spine disability or any other service-connected disabilities.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

5.  Then, issue a SOC as to the claim for a higher initial evaluation for PTSD.  This issue should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.

6.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

7.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

8.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  Conduct any additional development including obtaining an opinion regarding entitlement to TDIU, if necessary.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


